Citation Nr: 0930757	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  04-34 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the 
right knee with history of synovitis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The Veteran served on active duty from February 1962 to July 
1966.  The record also reveals that the Veteran had prior 
active service and that he had served a total of over 17 
years and five months when he retired from active duty due to 
disability in July 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The Veteran failed to report to a scheduled video conference 
hearing in September 2005.  Currently there are no 
outstanding hearing requests.  

This case was remanded by the Board in September 2007 for 
further development and is now ready for disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's osteoarthritis of the right knee is manifested 
by range of motion of 0 to 90 degrees with pain with mild 
edema and mild pain on palpation and without objective 
evidence of crepitus, instability, or additional limitation 
by pain, lack of endurance, fatigue or weakness with 
repetitive use.




CONCLUSION OF LAW

A rating in excess of 10 percent for the Veteran's service-
connected osteoarthritis of the right knee with history of 
synovitis is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5020, 5260, 
5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran argues that a higher disability rating is 
warranted for his service-connected right knee disability.  
The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The record includes a service physical evaluation board (PEB) 
report which diagnosed right knee pain and limitation of 
motion.  See June 1966 PEB report.  Service connection for 
synovitis of the right knee was granted in a May 1967 rating 
decision and a 10 percent disability evaluation has been 
assigned since that time.  

The Veteran filed the present claim in 2003.  A February 2004 
VA X-ray of the right knee revealed osteoarthritis with only 
a slight increase in osteophytes in comparison to a 2001 VA 
X-ray report.  

The April 2004 rating decision on appeal rated the Veteran's 
service-connected right knee disability under Diagnostic Code 
5010-5020 for osteoarthritis rated as synovitis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 4.27.  Synovitis is rated on the 
limitation of motion of affected parts.  38 C.F.R. § 4.71(a), 
Note following Diagnostic Code 5024.  The current rating is 
based on noncompensable limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008). 

Whether entitlement to a higher rating is warranted requires 
consideration of the Diagnostic Codes pertaining to the knee, 
including Diagnostic Codes 5257, 5260, and 5261.  However, 
the evaluation of the same manifestation under different 
diagnoses (pyramiding) is not permitted.  38 C.F.R. § 4.14 
(2008).  

With respect to Diagnostic Code 5257 for instability, while 
the record shows that the Veteran occasionally complains of 
instability, there is no objective medical evidence of 
instability or subluxation since service.  The Board finds 
the objective medical evidence, particularly a 2009 VA 
examination which found no instability on physical 
examination, to be more probative than the Veteran's 
subjective complaints.  For these reasons a separate rating 
under Diagnostic Code 5257 is not warranted.

A higher rating in this case could also be attained if the 
evidence reflected entitlement to separate 10 percent ratings 
under both Diagnostic Code 5260 for limitation of flexion and 
Diagnostic Code 5261 for limitation of extension.  38 C.F.R. 
§ 4.71a (2008); VAOPGCPREC. 09-04 (69 Fed. Reg. 59990 
(2004)).  A 10 percent rating is warranted under Diagnostic 
Code 5260 where flexion is limited to 45 degrees, and a 10 
percent rating is warranted under Diagnostic Code 5261 where 
extension is limited to 10 degrees.  Normal range of motion 
of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, 
Plate II.  

Separate 10 percent ratings for limitation of extension of 
the leg and limitation of flexion of the leg would result in 
a higher, 20 percent rating, in combination.  However, there 
is no competent evidence anywhere in the record that the 
right knee's extension is limited to 10 degrees and that 
flexion of the right knee is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2008).  

The most significant decreased range of motion in the medical 
record was from 0 to 90 degrees with pain.  See April 2009 VA 
examination report.  The two other medical records in the 
file which addressed range of motion of the right knee found 
full or nearly full range of motion in both instances.  A 
March 2003 VA outpatient treatment record noted full range of 
motion of the knees.  A February 2004 VA examination report 
found range of motion from 0 to 140 degrees.  

With respect to both flexion and extension of the knee, the 
Board has considered the application of 38 C.F.R. § 4.40 
(consider "functional loss" "due to pain"), and 38 C.F.R. 
§ 4.45 (consider "[p]ain on movement, swelling, deformity, 
or atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability).  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The case was remanded by the Board in 2004, in part, for the 
purpose of a VA examination that addressed DeLuca provisions, 
and the 2009 VA examination did so.  The examiner noted the 
Veteran complained of pain, swelling, buckling and grinding.  
He denied flare-ups.  

Based primarily on the highly probative results of the 2009 
VA examination report which specifically addressed the DeLuca 
criteria, a higher rating is not warranted under DeLuca.  The 
examiner found only "mild" edema and "mild" pain to 
palpation on examination.  The examiner specifically found no 
crepitus and no instability of station.  In addition, the 
examiner specifically found no additional limitation by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.   With regard to instability of station, despite the 
Veteran's complaints of buckling, the examiner found no 
instability on examination.  

While it was noted that the Veteran walked with a slight limp 
and used a cane, the medical evidence reveals that the 
Veteran has right Achilles tendinitis and peroneal tendinitis 
as well as retrocalcaneal bursitis, none of which are 
service-connected.  The Veteran attributes his right leg 
symptomatology, in part, to his nonservice-connected right 
ankle problems.  He reported in an October 2004 VA treatment 
record that his right ankle pain has caused him pain with 
walking, using his car, and other activities of daily living.  
Accordingly, the Board concludes that these findings do not 
support a higher rating for the service-connected right knee 
under DeLuca.  

Further, application of Diagnostic Code 5256 for ankylosis of 
either knee is not warranted, as the record shows no 
ankylosis.  The 2009 VA examination report clearly shows that 
the Veteran has significant range of motion of the knee.  
Also, Diagnostic Codes 5259 (symptomatic removal of semilunar 
cartilage), 5262 (tibia and fibula, impairment of), and 5263 
(genu recurvatum) are not for application as removal of the 
semilunar cartilage, impairment of the tibia or fibula, or 
genu recurvatum have not been demonstrated.

Given the length of time that this appeal has been pending, 
particular consideration must also be given to whether 
"staged" ratings - that is, ratings at different levels for 
different periods of time - are appropriate.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The record, however, 
does not support the assignment of different percentage 
ratings during the period in question for the knee disability 
at issue in this case.  As noted above, the treatment records 
over the appeal period reveal that the Veteran sought 
relatively little medical treatment for his knee over this 
period.  The treatment records which do address the knee do 
not provide a basis for a higher rating at any time during 
the appeal.

With respect to the Veteran's claim, the Board has considered 
his statements that his disability is worse.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of his disorder-according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's right knee disability-has been provided by the 
medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings, 
particularly as provided in the 2009 examination report, 
directly address the criteria under which this disability is 
evaluated.  

As such, the Board finds these medical records to be more 
probative than the Veteran's subjective evidence of 
complaints of increased symptomatology.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the 
outcome of a proceeding may affect the credibility of 
testimony).  In sum, after a careful review of the evidence 
of record, the Board finds that the benefit of the doubt rule 
is not applicable and the appeal is denied.

In addition, 38 C.F.R. § 3.321(b)(1) has been considered.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability. 38 C.F.R. § 3.321 (b)(1) 
(2007).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  

The Board has considered whether the Veteran's right knee 
claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized for problems with his knee, and there is 
nothing in the record to suggest that his disability picture 
is so exceptional or unusual as to render impractical the 
application of the regular schedular standards.  

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the Veteran's 
claim for an increased rating for his right knee disorder.  

VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
January 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice in an October 2007 letter from the 
RO of what type of information and evidence he needed to 
substantiate his claim for an increased rating as this is the 
premise of the claim.  It is therefore inherent that the he 
had actual knowledge of the rating element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in October 2007.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied. 

The Board acknowledges that the VCAA letters sent to the 
Veteran in January 2004 and October 2007 do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the October 2007 letter informed him that he 
could provide statements from his doctor indicating that the 
synovitis had increased in severity or he could provide 
statements from other individuals who had observed him.  The 
Veteran can be expected to know the diagnostic codes because 
they were provided to him in the August 2004 statement of the 
case
Based on the evidence above, the Veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, he reported in 
his December 2003 claim that his condition had worsened and 
affected his quality of life and his ability to perform 
normal tasks.  During his 2004 and 2009 VA examination 
reports, he discussed his disability and the impact on his 
daily life.  These statements demonstrate his actual 
knowledge in understanding of the information necessary to 
support his claim for an increased rating.  Based on the 
above, the notice deficiencies do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist a Veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Second, a specific VA medical opinion medical opinion 
pertinent to the issue on appeal was obtained in February 
2004 and again in April 2009.

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A claim for an increased rating for osteoarthritis of the 
right knee is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


